Citation Nr: 0604589	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-08 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for left lower extremity varicose veins with left saphenous 
vein ligation and stripping residuals.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1958 to 
August 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  A Notice of Disagreement was received in 
January 2003.  A Statement of the Case was issued in March 
2003.  A timely appeal was received in April 2003.  

The Board remanded the veteran's claim to the Appeals 
Management Center in May 2004 for further development.

The veteran and his spouse appeared and testified at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in June 2004.


FINDING OF FACT

The veteran's service-connected varicose veins of the left 
extremity are not productive of persistent edema incompletely 
relieved by elevation of the left leg, stasis pigmentation or 
eczema.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for left lower extremity varicose veins with left saphenous 
vein ligation and stripping residuals have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.104, Diagnostic Code 7120 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notice was provided to the veteran in 
October 2002, prior to the initial AOJ decision.  Subsequent 
notice was sent to the veteran in May 2004.  These letters 
advised the veteran of all the required elements as stated 
above.  By means of the rating decision, statement of the 
case and supplemental statement of the case, the veteran was 
advised of the specific reasons why this particular claim was 
denied, and the information and evidence needed to 
substantiate the claim.  He also was provided the text of the 
relevant regulation implementing the law with respect to this 
notice requirement and told it was his responsibility to 
support the claims with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claim.  

Although the October 2002 notice letter provided to the 
veteran did not contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), he was advised of this element in the May 2004 
letter.  The Board finds that the veteran has not been 
prejudiced by any delay in the notice of this element.  The 
veteran was given an opportunity to respond to the notice, 
and after a sufficient time had passed, his claim was 
readjudicated.  Thus the veteran has been afforded VCAA-
compliant notice and subsequent VA process, and there is no 
prejudice to him in proceeding to the merits of his claim.  
VA has, therefore, complied with all of its notice 
obligations.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from July 
2001 through October 2005.  The veteran did not identify any 
private medical treatment.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statement of the Case of what evidence the RO had obtained 
and considered in rendering its decision.  He has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in July 2002 
and July 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  The veteran has not reported receiving any recent 
treatment (other than at VA, which records were obtained), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

Since the issue in this case is entitlement to an increased 
rating, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's varicose veins of the left leg are currently 
evaluated as 10 percent disabling under Code 7120.  The next 
higher rating of 20 percent is assigned when there is 
evidence of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2005).  The Board finds that the overall disability 
picture does not more closely approximate these criteria.  
See 38 C.F.R. § 4.7 (2005).   

The veteran complains of a sensation of having a shoe full of 
water when standing, bone pain, discoloration of the lower 
left leg, constant pain in the leg, muscle spasms, numbness, 
and edema not fully alleviated by elevation.  However, the 
objective clinical evidence does not reflect the persistent 
edema necessary for a 20 percent rating.  

In July 2002, a VA examiner noted varicose veins of both 
extremities; but the examiner did not see any ulcers, edema 
(including no elevated edema), stasis pigmentation, or eczema 
on the veteran's left leg.  In July 2005, a VA examiner found 
that the veteran had no residual issues related to his 
varicose veins.  The veteran had complained of numbness in 
his feet as well as pain in his buttock and thighs, left leg 
worse than right.  He also reported being unable to walk 
because his legs give out on him easily.  The examiner stated 
that these complaints are not secondary to varicose veins, 
but rather, in his opinion, are related to the veteran's 
lumbar spine problems.  The examiner found no evidence of 
edema in the left leg and noted the veteran was not wearing 
compression stockings.  

The veteran testified that he is seen at the VA Medical 
Center approximately every four months for his varicose 
veins.  A review of the VA treatment records, however, shows 
that the veteran has multiple problems for which he is seen 
and that his complaints related to his varicose veins are 
intermittent.  He is mostly seen for followup of 
hypertension, low back and joint pain due to osteoarthritis, 
hyperlipidemia, and depression.  He has also been found to 
have peripheral neuropathy, but there is no evidence that 
this is due to his varicose veins as he has this in both the 
lower and upper extremities.  There is only one finding of 
edema in the left leg, and that was in June 2002 at a 
podiatry consult.  He was issued compression socks at that 
time.  Since that date, there is no documentation of any 
objective finding of edema shown in the treatment records.  

As noted above, in order to obtain a higher rating for 
varicose veins, a veteran must have persistent edema.  
Persistent is defined as "insistently repetitive or 
continuous, tenacious, or enduring."  Smith v. Principi, 17 
Vet. App. 168 (2003) (citing Webster's II New College 
Dictionary).  The VA examinations both failed to find any 
evidence of edema, and VA treatment records only document one 
incident of edema.  While the evidence contains subjective 
complaints of edema upon standing and toward the end of the 
day, the Board finds that this does not rise to the level of 
persistent edema.  Accordingly, the Board finds that the 
veteran's edema is at most intermittent, thereby meriting the 
10 percent rating which is currently assigned, but no more.  
As such, the veteran's appeal is denied. 


ORDER

Entitlement to an increased rating in excess of 10 percent 
for left lower extremity varicose veins with left saphenous 
vein ligation and stripping residuals is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


